Mr. PRESIDING JUSTICE STOUDER, specially concurring: I agree with the result reached by the majority and join in the affirmance of the result. Liberal discretion is vested in the trial court in sentencing. However, some of the comments of the trial judge were inappropriate and I would be remiss in failing to note my disagreement with such comments. I find no basis in the record for the judge’s speculation that the long period of deliberation by the jury was an effort to decide whether the offense committed was manslaughter or murder. It might well have been that the jury was having trouble deciding whether the defendant was guilty of any offense or was innocent. Such observations, so far as the record is concerned, are pure speculation, and comments on the deliberations of a jury are inappropriate and ought not be approved.